Citation Nr: 1447252	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from June 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  

3.  The Veteran has a current diagnosis of bilateral tinnitus.  

4.  The Veteran had noise exposure in service and the current bilateral hearing loss and tinnitus were incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  Such action represents a complete grant of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  There is no need to discuss whether VA has complied with its duties to notify and to assist found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. 
§ 3.159 (2014).

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for a bilateral hearing loss disorder and tinnitus.  He asserts he has bilateral hearing loss and tinnitus as a result of his unprotected noise exposure during service as an Air Force radar mechanic, including exposure to aircraft noise and intermittent small arms fire. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, the thresholds for at least three of these frequencies are 26 or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are presumed to have been destroyed by a fire at the National Personnel Records Center (NPRC).  In such cases, VA has a heightened obligation to assist a veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, the Board has a heightened obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran's discharge certificate indicates that he was discharged from the Air Force in August 1952, and had served as a radar mechanic.  The Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as aircraft noise and intermittent small arms fire, as these assertions are consistent with the expected circumstances of such service. 

The Board finds that the Veteran currently has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385, and that the Veteran currently experiences bilateral tinnitus.  An April 2009 VA examination found bilateral pure tone thresholds at or above 40 decibels for all frequencies above 500 hertz.  The examiner diagnosed sensorineural hearing loss bilaterally, and noted complaints of tinnitus in the right ear.  In November 2010, the Veteran's private audiologist diagnosed bilateral sensorineural hearing loss and bilateral tinnitus.  VA medical records through April 2014 reflect ongoing treatment for bilateral hearing loss.

The Board further finds that the evidence is at least in equipoise on the question of whether the Veteran's current bilateral hearing loss disorder or tinnitus is related to exposure to acoustic trauma in service.  

At his April 2009 VA examination, the Veteran stated that he had first noticed the onset of bilateral hearing loss around 1994, and had begun experiencing tinnitus between 1999 and 2004.  The examiner also stated that the Veteran had reported a post-service work history in an assembly environment.  Based upon the delay in onset between military noise exposure and symptoms, as well as the Veteran's history of occupational noise exposure following military service, the VA examiner concluded that it was not at least as likely as not that hearing loss or tinnitus were related to military service. 

However, in his June 2012 appeal to the Board, the Veteran asserted that his post-service work history had been misconstrued by the examiner; in particular, the Veteran asserted that he had worked only in office environments or work areas removed from assembly lines, and that his post-service occupational noise exposure had been minimal.  The Veteran submitted statements from two former co-workers, who indicated that the Veteran had not worked on an assembly line. 
The Board accepts the Veteran's description of his work history, and that of his former colleagues, as credible, and concludes that the Veteran's post-service career included only limited occupational noise exposure.  The Board also notes the Veteran's June 2012 statement that he was unsure of when his hearing loss symptoms had begun.  In light of the above, the April 2009 VA examination is of little probative value as it is based, in part, on an inaccurate factual background.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Further, the Veteran's private audiologist conducted a hearing evaluation in November 2010.  The private examiner considered the Veteran's report of noise exposure dating back to 1950 when he served in the Air Force.  After examining the Veteran, the private examiner concluded that the Veteran's bilateral sensorineural hearing loss type and configuration was consistent with the history of noise exposure.  The examiner therefore opined that the hearing loss and tinnitus were as likely as not caused by in-service noise exposure.  

Absent the Veteran's service treatment records, the record before the Board does not establish an in-service diagnosis of hearing loss or tinnitus.  However, competent evidence of a current hearing loss disability, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss, without the need for an in-service diagnosis.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board finds that the private audiologist's opinion constitutes a medically sound basis for attributing the Veteran's current hearing loss and tinnitus to service.  Service connection, therefore, is warranted. 





ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


